Title: From Thomas Jefferson to the Commissioners of the Treasury, 17 June 1787
From: Jefferson, Thomas
To: Commissioners of the Treasury



Gentlemen
Paris June 17. 1787.

Your favor of Feb. 16. has duly come to hand. I will beg leave to repeat an explanation, which I think I had the honor of giving you in a former letter, of the reason why the bills of Mr. Dumas have been paid for some time past by Mr. Grand. Soon after the departure of Dr. Franklin a bill drawn by Mr. Dumas on me was presented for a quarter’s salary. I went to Mr. Grand and asked him if he knew the meaning of it. He told me that Mr. Dumas’s salary had always been paid here by draughts on Dr. Franklin. I supposed it had been in consequence of some instruction from the office of finance to Dr. Franklin, and therefore have continued to accept Mr. Dumas’s bills for his salary, and to direct their paiment by Mr. Grand. Very soon also after I came into office Mr. Grand sent me a bill drawn on him for a quarter’s salary by Mr. Carmichael, and asked me if he must pay it. I wished to decline medling with his paiments in general, and to leave him free to apply  any monies in his hands according to the instructions he should receive from your board. He told me he had never paid money till first approved by Doctr. Franklin, and could not venture to do it now without my approbation. He told me particularly that Mr. Carmicha[el’s ] salary had always been paid here by order from Dr. Frankl[in]. I therefore found it necessary to continue things on their former plan till I could have the honor of your answer to a letter I immediately wrote you on the subject, but to which I am not able to refer you particularly, because having been written before I had either a secretary or copying press, I retained no copy. It is particularly disagreeable to me to have any thing to do with the paiment of those gentlemen’s salaries, because tho they stand on an equal line with myself it seems to subject their demands to my controul. It exposes us too to misunderstandings, which might be extremely injurious to the public good, and should therefore be guarded against by removing all occasions which might induce them. A continual and confidential correspondence among us is necessary. Permit me therefore to pray that you will so good as to place their funds so as that my interposition may not be necessary. I have just written to both the information which it is my duty to communicate to you that Mr. Grand has notified me the monies in his hands are exhausted and that he is considerably in advance. Public creditors, in their own country, are surrounded by their own resources, or can obtain a credit, on failure to receive their regular appointments. Our situation is different. But I am sure nothing is necessary to be urged on this head.
I saw Mr. Dobrée at Nantes, and examined the condition of the stores attached by him. I found it much better than had been represented, and him so reasonable that I trust we shall be able to settle his claim amicably. He is to send me an exact state of these stores which I will do myself the honor of forwarding to you. I have that of being with sentiments of the most perfect esteem & respect Gentlemen your most obedient & most humble servt.,

Th: Jefferson


P.S. I should have observed in answer also to an article of your letter that Mr. Barclay has settled Mr. Grand’s account and doubtless will furnish you a copy of it.

